Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Allowable Claims
Claims 26-28 are allowed.

Response to Remarks/Arguments

Applicant’s arguments with respect to prior art rejection have been fully considered but are they are not persuasive for following reason.

Applicant argued in substance that amended claim is not taught by prior art.
Specifically the model of Klusza is not based on a “detection result of the detector” the transmitted portion is part of the model information being less than the entirety of the model information.
 
Examiner respectfully disagrees. Various features {claimed information} such as natural geometric features, artificial features and photometric features are extracted {para 76-77} from the scanned/detected scene or object {para 75 & Fig.1}. The part of this information is texture and geometric features such as edges {para 76}. This geometric features teaches Shapes {see para 48}. Therefore the edges/geometric features and texture together teaches claimed model information. The information that is transmitted is a “definition that allows the shape to be 

Therefore applicant’s arguments are not persuasive




Following prior arts are considered pertinent to applicant's disclosure.
US 20140225985 A1 (hereinafter Klusza)
US 20140037194 A1 (hereinafter Kitamura)
US 20040105573 A1
US 20140286536 A1
US 20150055085 A1



Claim Interpretation-35 USC § 112(f) or 112-Sixth Paragraph
The following is a quotation of 35 U.S.C. 112(f):
                                                                                                                              
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:




Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Claim limitations having “distance measurer” in claims 1, 15, 18, 19, 20; “first distance measurer” & “second distance measurer” in claims 26 & 27; calculators in claims 1, 4, 6--8, 26, 27 and integrator in claims 14, 23, 25, 26-29  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use non-structural term(s)  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, these claims has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Published specification Fig.8 and related discussion.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-2, 4, 6-25, 30-31, 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over Klusza in view of Kitamura.


Regarding claim 1. Klusza teaches an imaging device (Fig.1 system 100, para 28-38 & fig.2), comprising:

a detector [(system 102)] comprising: an imager that images an object[(The Image Capture para 27)] ; and a distance measurer that detects a distance from each point on a surface of the object to the imager[(depth determiner find depth map {para 27, 29-31, 42, Fig.2B)];
an information calculator that is  [(para 76, 48, 70, 77)]  and extracts from the model information a part of the model information, the part a) having a smaller data amount than the detection result  b) being  used for rendering processing c) being less than an entirety of the model information[(Examiner “export a definition that allows the shape to be reconstructed on another remote device, like a desktop computer, or another smartphone or tablet. Alternatively, the extracted and modeled shape can be stored in a remote storage facility”, para 48; The definition of shape information is less than whole model, as the model can have other data [(para 47, 60, 63)]  also see 52, 54 and 57,  )] ; 
 and
a communicator that transmits the part extracted from the model information [(communication system 114", par. 37 & fig. 1, with further details on the transmission in par. 48 & 50 - see also par. 31 - 34)]  to an external device that executes rendering processing by using the part [(para 48, 51,  calculation information are send to another remote device, in the abstract “wireless connectivity of the host device for remote collaboration” Also see para 60)] .

[(please note because of the “or” only one of the alternative would teach the claim limitation. Please para 46; also see 76, 54, 86)] , or calculates, as the texture information, light source information on light irradiated to the object.[( “captures the scene and the illuminating dots in a special sensor” para 30, pattern teaches texture, also see para 76, 31, 33, 44)] 

Klusza does not explicitly show, however, in the same/related field of endeavor, Kitamura teaches the imaging device having main body (para 157) the information calculator and transmitter are provided on main body (Fig.16 & 17 the unit 26 is provided on main body casing 45, given that Kitamura teaches a device having a main body, components of Klusza are inside mainbody)
Therefore in light of above discussion it would have been obvious to one of the ordinary skill in the art, before the filling of the instant application, to combine the teaching of the prior arts because each of the components are known in the art and such combination would not change their respective functionality and the combination would have been predictable to the one ordinary skill in the art.  


Klusza additionally teaches with respect to claim 2. The imaging device according to claim 1, wherein the detection result of the detector includes an image taken by the imager [(para 27, 43-46)] .


Klusza additionally teaches with respect to claim 4. The imaging device according to claim 1, wherein the information calculator generates model information obtained by adding header information to information including at least one of the shape information or the texture information, and the communicator transmits the model information[(para 73, Fig.8)] .


Klusza additionally teaches with respect to claim 6. The imaging device according to claim 1, wherein the communicator transmits the part extracted calculated by the information calculator selectively for each item [(para 53)].

Klusza additionally teaches with respect to claim 7. The imaging device according to claim 1, wherein the communicator receives, from an external device, an instruction that requests transmission of at least a part of the calculation result calculated by the information calculator, and the communicator transmits information designated by the instruction[(para 51, 52, 54, 87)] .

Klusza additionally teaches with respect to claim 8. The imaging device according to claim 1, wherein the information calculator calculates a detection direction of the detector that is capable of acquiring shape information on a second part adjacent to a first part represented by the calculated shape information[(predicting camera pose in para 63)] .

Klusza additionally teaches with respect to claim 9. The imaging device according to claim 1, comprising a position detector that detects position information on the detector, wherein the position information on the detector includes at least one of a detection direction of the detector or global positioning information [(para 61)] .
.

Klusza additionally teaches with respect to claim 10. The imaging device according to claim 9, wherein the communicator transmits the calculation result that is associated with position information on the detector [(See "data streaming via a communication link", para 51, whereby the data may include "position or location data" or "any convenient datum, para 61)] .

Klusza additionally teaches with respect to claim 11. The imaging device according to claim 1, wherein the communicator transmits information on a timing at which the detector detects the object [(Klusza measures time of flight para 32, Kitamura para 160, 151)].

Klusza additionally teaches with respect to claim 12. The imaging device according to claim 1, wherein the communicator transmits the calculation result that is associated with a time at [(Klusza measures time of flight para 32, Kitamura para 160, 151)].


Klusza additionally teaches with respect to claim 13. The imaging device according to claim 1, comprising a model integrator that integrates first model information including shape information obtained by detecting the object from a first direction and second model information including shape information obtained by detecting the object from a second direction that is different from the first direction [(para 82 & 83, appending, the viewpoints are misaligned {82} therefore they are from different direction, also see para 70 & 72, 66, 42 Kitamura Fig.13A)] .

Klusza additionally teaches with respect to claim 14. The imaging device according to claim 13, wherein the model integrator integrates the first model information and the second model information in a manner that a first feature part that is distinguishable from other parts in a shape represented by shape information in the first model information and a second feature part that is distinguishable from other parts in a shape represented by shape information in the second model information are associated with each other.[( "...current RGB-D data and the current estimated pose, and is included in the model..." using "...matching visual or geometrical features, or both", par. 66 - 68 & fig. 4A - D - see also par. 82 – 83, Kitamura Fig.3A, Fig.3B)] 

Klusza additionally teaches with respect to claim 15. The imaging device according to claim 13, wherein the information calculator calculates the second model information by using an imaging result of the imager and a detection result of the distance measurer[(model is described in para 70 & 72, 66-68)] .

Klusza additionally teaches with respect to claim 16. The imaging device according to claim 13, wherein the communicator receives the second model information from an external device [(append data from an external device para 83, 82)] 

Klusza additionally teaches with respect to claim 17. The imaging device according to claim 13, wherein the second model information comprises position information on a detector that detects the object from the second direction [(the viewpoints are misaligned {82} therefore they are from different direction, also see para 70 & 72, 66-68)] .
.

Klusza additionally teaches with respect to claim 18. The imaging device according to claim 1,comprising an irradiator that irradiates the object with light, wherein the distance measurer detects the distance by using a result of detecting light that is radiated from the object through irradiation of the irradiator[(Fig.2B)] 

Klusza additionally teaches with respect to claim 19. The imaging device according to claim 1, wherein the imager comprises a plurality of image sensors, and the distance measurer uses [(fig. 1, which discloses two image sensors monitoring the "scene 101"])] .

Klusza additionally teaches with respect to claim 20. The imaging device according to claim 1, wherein the distance measurer detects the distance by using imaging results of imaging the object from a plurality of directions with the imager[(the viewpoints are misaligned {82} therefore they are from different direction, also see para 70 & 72, 66-68)].

Klusza additionally teaches with respect to claim 21. An information processing device that executes rendering processing by using the part extracted transmitted from the communicator in at least one imaging device according to claim 1. .[( para 36,31, 52, 97)] 


Klusza additionally teaches with respect to claim 22. An imaging system, comprising: at least one imaging device according to claim 1; and the external device, which is an information processing device that executes rendering processing by using part extracted transmitted from the communicator .[( para 36,31, 52, 97)].

Klusza additionally teaches with respect to claim 23. The imaging system according to claim 22, wherein the at least one imaging device transmits third model information, the third model information including shape information obtained by detecting the object in a third direction, and fourth model information, the fourth model information including shape information obtained by [(  please note the third model information and fourth model information simply can be interpreted as two separate model information, given that there is no 1st and second model information "...current RGB-D data and the current estimated pose, and is included in the model..." using "...matching visual or geometrical features, or both", par. 66 - 68 & fig. 4A - D - see also par. 82 – 83; the viewpoints are misaligned {82} therefore they are from different direction, also see para 70 & 72, 66-68)].

Klusza additionally teaches with respect to claim 24. An imaging system, comprising: a plurality of the imaging devices according to claim 1; and an imaging processing device that executes rendering processing by using the calculation result transmitted from the communicator in each of the imaging devices [(para 51)] .

Klusza additionally teaches with respect to claim 25. An imaging system, comprising: at least one imaging device according to claim 1; and model integrator that uses the calculation result transmitted from the communicator to generate integrated model information on the object. [(append data from an external device para 83, 82)]

Klusza additionally teaches with respect to claim 30. The imaging device according to claim 1, wherein the shape information includes information representing a three-dimensional shape[(Fig.8)] .

Klusza additionally teaches with respect to claim 31. The imaging device according to claim 1, wherein the shape information includes polygon data, vector data, or draw data [(para 46, Fig.8)] .


Klusza additionally teaches with respect to claim 33. The imaging device according to claim 1, wherein the texture information includes optical characteristics information on the object [(“captures the scene and the illuminating dots in a special sensor” para 30, pattern teaches texture, also see para 76)].

Klusza additionally teaches with respect to claim 34. The imaging device according to claim 1, wherein the imaging device is a wearable terminal and comprises a mount that is mountable on an object.[(para 36, a smartphone/pager {para 36, 97}. Examiner takes official notice that these devices are wearable to belt or other places with a mount which is well known in the art)] 

Klusza additionally teaches with respect to claim 35. The imaging device according to claim 1, wherein the object comprises a biological tissue, a defect area, a measurement area, or an object that moves in an area of field of view of the imager[(para 69)] .

Klusza additionally teaches with respect to claim 36. The imaging system according to claim 22, wherein the imaging device comprises a time counter that detects information on a timing of detecting the object [(Klusza measures time of flight para 32, Kitamura para 160, 151)].

Klusza in view of Kitamura additionally teaches with respect to claim 37. The imaging device according to claim 1, wherein the information calculator calculates point group data representing a plurality of points on the surface of the object based on an image taken by the imager, and calculates the [(Klusza para 76-78, 86, Kitamura para 14, 98,)] 

Klusza in view of Kitamura additionally teaches with respect to claim 38. The imaging device according to claim 37, wherein the detector associates each pixel of an image taken by the imager with the distance, and the information calculator estimates the plane by linking between the point for each pixel corresponding to the plurality of the points. [(Kitamura para 68, 99, 161, 14, 98,)] 


Klusza in view of Kitamura additionally teaches with respect to claim 39. The imaging device according to claim 1, wherein the communicator transmits the calculation result of the information calculator to the external device by way of wireless communication. [(para 48, 51, calculation information are send to another remote device, in the abstract “wireless connectivity of the host device for remote collaboration” Also see para 60)] .

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammed Rahaman whose telephone number is (571)270-1438. The examiner can normally be reached on 8:30am - 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on (571) 272-4195.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/MOHAMMED S RAHAMAN/Primary Examiner, Art Unit 2486